OFFICE    OF THE AXTORNEY       GENERAL   OF TEXAS
‘,                                      AUSTIN




     Eodorable Ii.Pat Edwards
     civq Diotriot Attorney
     pall&, Texas
     bar Sir:



               IQ."plr letter of Jan
     opinion as liewhether the Stamp
     Vernon'e Annotated civil statut                        upon the ra-
     ooxding of tiwrittan lease oont
                ‘Said   Article reads in pa




                                                    1 ealea oontraat
                                                    Ours whioh arc)
                                                    the Oounty.Clerk
                                               WB State; provided
                                               imtxumen~s seam-
                                              $?!~o.oo) &116Y?6. OX
          less. i\t.\           )   )
                                 us definitelywhetha? a aontraot
                                 n the lea00 ooagraot or not, xe
                                  o. W3636 whersia.we expressed the
     view that euoh an im.jtimmantneed not be 6tainpedif no litinof
     any nature ig orea~tedih the lnetruemnt. HeWfar, you haye
     sent to UB a.oopy or cartein oorre.spondsnoe~tromwhich it ~eeina
     prebab1a that the laass oontraot wltb whioh pea are aanaamed
     oontaLns a afause whfoh rstaine &Ilien agalnet all furniture,
     fixtures, etc., for the paymant of the-rent sgeaitled in the
Honorable H. Pat Edwards, pa&e 2


oontraot.   If 80, it gfioesri#e to 6 lien Quitd eisilar to it
 pot aotually a ahRtt81 mortgage, The ref&ntaldue is an obligation
 whether in the foxm or a note or not. Ir the lease aontraot bon-
 tainr m+oh a clause creating a lien on personal property to aooure
payment of the Yen-1 obligationIt Is .ouropinion    that the la-
 strument muat be staiped in aooordanoe with the provisionsof
.Artlole9049s before it ~111 b6 entitledto reoord,

                                        Yours very truly
                                   ATTORNEY GL%~   03 TZXAS
                                   By   (81 Glenn R. Lewis
                                                Aesiatant

APPRCWED E#3. 18,~194S!   .        &PPRovm
‘Gxwet 8elJers                     Opinion Comnlttee
FIRST ASSISTAXT                    By Bl,%:',B.@alman
ATTCI~ GEiqa